Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 1 of 12 PageID 343




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    SEOUL SEMICONDUCTOR CO., LTD., a
    Korean corporation and SEOUL VIOSYS
    CO., LTD., a Korean corporation,

                  Plaintiffs,                         Case No. 6:19-cv-02264-CEM-EJK

    v.

    HEALTHE, INC.

                  Defendant.
                                        /

                            DEFENDANT’S ANSWER TO
               PLAINTIFFS’ COMPLAINT FOR PATENT INFRINGEMENT,
               AFFIRMATIVE DEFENSES AND DEMAND FOR JURY TRIAL

          Defendant Healthe, Inc. (“Defendant”), by and through their undersigned counsel,

   hereby answers the Complaint (Document 1, “Complaint”), filed by Plaintiffs Seoul

   Semiconductor Co., Ltd., and Seoul Viosys Co., Ltd., (“Seoul”), by numbered paragraphs, as

   follows:

                                      INTRODUCTION

          1.     Without knowledge and therefore denied.

          2.     Without knowledge and therefore denied.

          3.     Without knowledge and therefore denied.


                                       THE PARTIES

          4.     Without knowledge and therefore denied.

          5.     Without knowledge and therefore denied.




                                            1
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 2 of 12 PageID 344




          6.      Admitted.

          7.      Admitted that Healthe manufactures, researches, develops, and sells devices

   and systems that use LEDs as a light source. Admitted that Healthe manufactures, offers for

   sale, and sells certain products that were previously manufactured and sold by LSG. All other

   allegations of this paragraph are denied.

          8.      Admitted that Defendant has offered for sale and sold certain mobile task light

   products, otherwise denied.

          9.      Admitted that Defendant has offered for sale and sold LED-based products,

   otherwise denied.

                                  JURISDICTION AND VENUE

          10.     Admitted.

          11.     States a legal conclusion with respect to personal jurisdiction to which no

   response is required. To the extent a response is required, for purposes of this case only, Heathe

   does not contest personal jurisdiction in this District, otherwise denied.

          12.     Denied that Defendant offers to sell or sell products that infringe the asserted

   patents. Admitted that Healthe offers to sell and sells products from its website for shipment

   to purchasers in Florida. All other allegations of this paragraph are denied.

          13.     Denied that Defendant has committed acts of infringement in this district.

   Whether venue is proper in this district is a legal conclusion to which no response is required.

   To the extent a response is required, for purposes of this case only, Defendant does not contest

   venue in this District. All other allegations of this paragraph are denied.




                                                2
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 3 of 12 PageID 345




                                      PATENTS-IN-SUIT

          14.     Without knowledge and therefore denied.

          15.     Without knowledge and therefore denied.

          16.     Without knowledge and therefore denied.

          17.     Without knowledge and therefore denied.

          18.     Without knowledge and therefore denied.

          19.     Without knowledge and therefore denied.

          20.     Without knowledge and therefore denied.

                                            COUNT I

                            INFRINGEMENT OF THE’552 PATENT

                                     EXAMPLE CLAIM 1

          21.     Denied.

          22.     Admitted a product named GoodNight FG-07002 contains light emitting

   devices, otherwise without knowledge and therefore denied.

          23.     Without knowledge and therefore denied.

          24.     Without knowledge and therefore denied.

          25.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          26.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.




                                              3
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 4 of 12 PageID 346




          27.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          28.     Denied.

          29.     Denied.

                                           COUNT II

                            INFRINGEMENT OF THE ’967 PATENT

                                     EXAMPLE CLAIM 1

          30.     Denied.

          31.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          32.     Without knowledge and therefore denied.

          33.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          34.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          35.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.




                                              4
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 5 of 12 PageID 347




          36.     Denied.

          37.     Denied.

                                           COUNT III

                            INFRINGEMENT OF THE ’800 PATENT

                                     EXAMPLE CLAIM 1

          38.     Denied.

          39.     Admitted a product named JOURNI FG-07028 contains light emitting devices,

   otherwise without knowledge and therefore denied.

          40.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          41.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          42.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          43.     Denied.

          44.     Denied.




                                              5
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 6 of 12 PageID 348




                                           COUNT IV

                            INFRINGEMENT OF THE ’210 PATENT

                                     EXAMPLE CLAIM 1

          45.     Denied.

          46.     Without knowledge and therefore denied.

          47.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          48.     Without knowledge and therefore denied.

          49.     Denied.

          50.     Denied.

                                           COUNT V

                                INFRINGEMENT OF THE ’225

                                     EXAMPLE CLAIM 1

          51.     Denied.

          52.     Admitted a product named JOURNI FG-07028 contains light emitting devices,

   otherwise denied.

          53.     Without knowledge and therefore denied.

          54.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          55.     Denied.

          56.     Denied.


                                              6
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 7 of 12 PageID 349




                                           COUNT VI

                            INFRINGEMENT OF THE ’868 PATENT

                                     EXAMPLE CLAIM 1

          57.     Denied.

          58.     Admitted a product named JOURNI FG-07028 contains light emitting devices,

   otherwise denied.

          59.     Without knowledge and therefore denied.

          60.     Without knowledge and therefore denied.

          61.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and

   therefore denied.

          62.     Denied.

          63.     Denied.

                                          COUNT VII

                            INFRINGEMENT OF THE ’032 PATENT

                                     EXAMPLE CLAIM 19

          64.     Denied.

          65.     Admitted a product named JOURNI FG-07028 contains light emitting devices,

   otherwise denied.

          66.     Without knowledge and therefore denied.

          67.     States a legal conclusion based on unconstrued patent claim language, to which

   a response is not required. To the extent a response is required, without knowledge and




                                              7
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 8 of 12 PageID 350




   therefore denied.

          68.     Denied.

          69.     Denied.



                                    PRAYER FOR RELIEF

          Defendant denies that Seoul is entitled to the relief requested in the Complaint.

                                 DEMAND FOR JURY TRIAL

          Defendant demands trial by jury on all issues so triable.




                                              8
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 9 of 12 PageID 351




                                       GENERAL DENIAL

          All allegations of the Complaint not specifically admitted above are denied.

                         DEFENSES AND AFFIRMATIVE DEFENSES

          Pursuant to Federal Rule of Civil Procedure 8(b) and (c), without assuming any burden

   that it would not otherwise bear, without reducing or removing Seoul’s burdens of proof on its

   affirmative claims against Defendant, reserving its right to assert additional defenses and/or

   affirmative defenses, and solely to the extent deemed necessary by the Court to maintain any

   and all of the following defenses, Defendant asserts the following defenses and/or affirmative

   defenses to the Complaint:

                                         FIRST DEFENSE
                                      (NO INFRINGEMENT)

          Defendant has not infringed any claim of the asserted patents, literally or under the

   doctrine of equivalents.

                                       SECOND DEFENSE
                              (INVALIDITY/UNENFORCEABILITY)

          Each of the claims of the asserted patents is invalid and/or unenforceable for failing to

   comply with one or more of the requirements for patentability under the Patent Laws of the

   United States as set forth in 35 U.S.C. § 101 et seq., including but not limited to, 35 U.S.C. §§

   101, 102, 103, 112, and 282.




                                               9
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 10 of 12 PageID 352




                                           THIRD DEFENSE
                                (FAILURE TO STATE A CLAIM)

           With respect to each purported claim for relief alleged in the Complaint, Seoul fails to

    allege facts sufficient to state a claim against Defendant upon which relief may be granted.

                                           FOURTH DEFENSE
                                    (NOTICE AND DAMAGES)

           Seoul’s recovery for alleged infringement of the asserted patents is limited to any

    alleged infringement committed no more than 6 years prior to the filing of its original

    complaint [D.E. 1], pursuant to 35 U.S.C. § 286.

           To the extent Seoul failed to comply with the notice provisions of 35 U.S.C. § 287,

    Seoul may not recover damages for alleged infringement committed prior to the filing of its

    Complaint [D.E. 1].

                                           SIXTH DEFENSE
                                (NOT AN EXCEPTIONAL CASE)

           Seoul cannot prove that this is an exceptional case justifying an award of attorney fees

    against Defendant pursuant to 35 U.S.C. § 285.

                                       SEVENTH DEFENSE
                                   (NO INJUNCTIVE RELIEF)

           Seoul is not entitled to injunctive relief because any alleged injury to Seoul is not

    immediate or irreparable, Seoul has an adequate remedy at law, and/or public policy concerns

    weigh against any injunctive relief.




                                                10
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 11 of 12 PageID 353




                                        EIGHTH DEFENSE
                                    (EQUITABLE DEFENSES)

           Seoul is barred in whole or in part under principles of equity, including without

    limitation, laches, waiver, estoppel, and/or unclean hands.

                                         NINTH DEFENSE
                            (PROSECUTION HISTORY ESTOPPEL)

           Seoul is estopped from construing any valid claim of the asserted patents to cover or

    include, either literally or by application of the doctrine of equivalents, any of Defendant’s

    products or processes because of statements made to the U.S. Patent and Trademark Office

    during the prosecution of the application which led to the issuance of the asserted patents.

                                         TENTH DEFENSE
                                  (LICENSE/ACQUIESCENCE)

           Defendant’s use of the asserted patents is authorized by a written, oral, or implied

    license or Seoul has acquiesced to Defendant’s use.

                                      ELEVENTH DEFENSE
                                      (LACK OF STANDING)

           Seoul lacks standing to bring its claims.

                                       TWELFTH DEFENSE
                                    (EQUITABLE ESTOPPEL)

           The asserted patents are limited and/or unenforceable by reason of equitable estoppel.




                                                11
Case 6:19-cv-02264-CEM-EJK Document 20 Filed 02/20/20 Page 12 of 12 PageID 354




                                OTHER AFFIRMATIVE DEFENSES

            Defendant hereby gives notice that it intends to rely upon any other defenses that may

    become available in this case and hereby reserves the right to amend this Answer to assert any

    such defense.




    DATED: February 20, 2020

                                                          Respectfully submitted,

                                                          /s/ Mark F. Warzecha
                                                          Mark F. Warzecha
                                                          Florida Bar No. 95779
                                                          MFW@USLegalTeam.com
                                                          WIDERMAN MALEK, PL
                                                          1990 W. New Haven Ave., Ste 201
                                                          Melbourne, FL 32904
                                                          Telephone: (321) 255-2332
                                                          Facsimile: (321) 255-2351
                                                          Attorney for Defendant




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this February 20, 2020, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

    of electronic filing to all counsel of record.


                                                          /s/ Mark F. Warzecha




                                                     12
